DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,421,959 to Van Laere.
Regarding Claim 1, Van Laere teaches a system for preserving cut plants, (Functional language the structure of Van Laere is “capable of”) the system comprising: a media container (Van Laere Fig. 1 #4); a gel media at a bottom of the container (Van Laere Fig. 1 #8); and, a liquid media layer above the gel media in the container (Van Laere Fig. 1 #7).
Regarding Claim 4, Van Laere teaches the gel media comprises a hydrophilic gel selected from the group consisting of: a polyacrylamide and an agarose (Van Laere Col. 3 line 67).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,421,959 to Van Laere.
Regarding Claim 29, Van Laere teaches a ratio of the bottom gel media to the top liquid media in the container is in the range from 1:1 to 10:1 (Van Laere Fig. 1 #7 and #8 as the water is absorbed by #8 it falls within the claimed range and satisfies the broad nature of the limitation).  However, Van Laere is silent on the explicit range.  The modification is merely an engineering design choice derived through routine tests and experimentation for optimal operation.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Applicant does not provide criticality in the specification for the claimed range.

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,421,959 to Van Laere in view of U.S. Patent Pub. No. 2014/0096444 to Castleberry.
Regarding Claim 2, Van Laere teaches sealing the media container, but is silent on explicitly teaching the media container further comprises a cap with one or more projections extending in axially at a top of the container. However, Castleberry teaches media container further comprises a cap with one or more projections extending in axially at a top of the container (Castleberry Fig. 1 #72, #74, #71, #70, placing Castleberry across the top of the opening secures the plant stems in place). It would have been obvious to one of ordinary skill in the art to modify the teachings of Van Laere with the teachings of Castleberry at the time of the invention to hold the flowers in a fixed position as taught by Castleberry and to accommodate varying stem thicknesses. The modification is merely the application of a known technique to a known device ready for improvement.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,421,959 to Van Laere in view of U.S. Patent No. 4,801,014 to Meadows.
Regarding Claim 9, Van Laere teaches a sleeve projecting up from the media container (Van Laere Fig. 1 #9), but is silent on a plastic sleeve which sleeve comprises 8 or more perforations.  However, Meadows teaches a plastic sleeve which comprises 8 or more perforations (Meadows Fig. 2 #24, #22, #29).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Van Laere with the teachings of Meadows at the time of the invention for breathing as taught by Meadows.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,421,959 to Van Laere in view of U.S. Patent No. 4,801,014 to Meadows as applied to claims 1 and 9 above, and further in view of U.S. Patent Pub. No. 2009/02274754 to Jaiswal.

Regarding Claim 12, Van Laere as modified teaches the sleeve plastic comprises a thickness in the range from 0.75 mil to 2 mil (Jaiswal paragraph [0077]), but is silent on explicitly claiming the range 0.75 to 2. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Van Laere at the time of the invention since the modification is merely an obvious engineering design choice derived through routine tests and experimentation to meet the needs of different plant types or economic efficiency. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 13, 14, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,971,292 to Malecki.
	Regarding Claim 1, Malecki teaches a system for preserving cut plants, the system comprising: a media container (Malecki plastic of paper bag Col. 2 line 14); a gel media at a bottom of the container (Malecki claim 1 and Col. 4 lines 69-72); a liquid media layer above the gel media in the container (Malecki Col. 4 lines 69-72)
Regarding Claim 3, Malecki teaches the media container comprises a flexible bottom half (Malecki plastic of paper bag Col. 2 line 14).
Regarding Claim 13, Malecki teaches a cut surface in contact with the gel (Malecki Col. 2 lines 10-21).
Regarding Claim 14, Malecki teaches plant is selected from the group consisting of a cut flower, a daisy, a rose, an Asteraceae, a Compositae, a fruit, and a vegetable (Malecki “cut flower” Col. 1 line 21).
Regarding Claim 28, Malecki teaches the liquid media is above the gel in that the liquid media is closer to the top opening of the container and the gel is adjacent to the bottom of the container (Malecki Col. 4 lines 69-72).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,971,292 to Malecki in view of U.S. Patent No. 4,801,014 to Meadows.
Regarding Claim 2, Malecki is silent on explicitly teaching the media container further comprises a cap with one or more projections extending in axially at a top of the container. However, Meadows teaches media container further comprises a cap with one or more projections extending in axially at a top of the container (Meadows Fig.1 and 2 #46). It would have been obvious to one of ordinary skill in the art to modify the teachings of Malecki with the teachings of Meadows at the time of the invention to obstruct the opening as taught by Meadows (Meadows Col. 3 lines 11-19).  The modification is merely the application of a known technique to a known device ready for improvement and/or the simple substitution of one known cap for another to obtain predictable results.
Regarding Claim 9, Malecki as modified by Meadows teaches a plastic sleeve which comprises 8 or more perforations (Meadows Fig. 2 #24, #22, #29).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Malecki with the teachings of Meadows at the time of the invention for breathing as taught by Meadows.  The modification is .

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,971,292 to Malecki in view of U.S. Patent No. 4,801,014 to Meadows as applied to claims 1 and 9 above, and further in view of U.S. Patent Pub. No. 2009/02274754 to Jaiswal.
Regarding Claim 10, Malecki as modified is silent on the sleeve comprises from 4 to 16 perforations in a lower 20% of the sleeve above the container and 100 to 600 perforations in the upper 80% of the sleeve above the container.  However, Jaiswal teaches perforations within the claimed ranges and the general knowledge of varying the number and placement that the lower portion has less perforations then the upper portion (Jaiswal paragraphs [0072], [0058], [0014], [0018]), but is silent on explicitly teaching the sleeve comprises from 4 to 16 perforations in a lower 20% of the sleeve above the container and 100 to 600 perforations in the upper 80% of the sleeve above the container. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Malecki at the time of the invention since the modification is merely an obvious engineering design choice derived through routine tests and experimentation to meet the needs of different plant varieties and control humidity levels, transpiration, release of ethylene gas.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 12, Malecki as modified teaches the sleeve plastic comprises a thickness in the range from 0.75 mil to 2 mil (Jaiswal paragraph [0077]), but is silent on explicitly claiming the range 0.75 to 2. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Malecki at the time of the invention since the modification is merely an obvious engineering design choice derived through routine tests and experimentation to meet the needs of different plant types or economic efficiency. The .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,971,292 to Malecki in view of U.S. Patent Pub.No. 2003/0131528 to Vonk et al.
Regarding Claim 4, Malecki teaches a polyacrylic, but is silent on explicitly teaching a polyacrylamide.  However, Vonk teaches the general knowledge of one of ordinary skill in the art to select polyacrylamide (Vonk abstract).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Malecki with the teachings of Vonk at the time of the invention for effective preservation as taught by Vonk.  The modification is merely the simple substitution of one known gel for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,971,292 to Malecki.
Regarding Claim 29, Malecki teaches only a ½ - ¼ inch of water on top of the gel (Malecki Col 4 line 70).  Malecki is silent on explicitly teaching a range from 1:1 to 10:1.  However, the modification is merely an engineering design choice derived through routine tests and experimentation for optimal operation.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Applicant does not provide criticality in the specification for the claimed range.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9, 10, 12, 13, 14, 28, 29 have been considered but are moot because the new ground of rejection does not rely on any reference 
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



22 February 2021